UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7417



NICHOLAS WARNER JONES, a/k/a Charles Mark
Jones, a/k/a Jeffrey Victor Warner, all simi-
larly situated persons,

                                              Plaintiff - Appellant,

          versus


MAXINE ELDRIDGE; STUART O. SIMMS; WILLIAM W.
SONDERVAN; STATE OF MARYLAND; CHIEF JUDGE OF
THE CIRCUIT COURT FOR BALTIMORE CITY; ADMIN-
ISTRATIVE JUDGE OF THE CIRCUIT COURT FOR
BALTIMORE CITY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
1793-L)


Submitted:   October 18, 2001             Decided:   October 30, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nicholas Warner Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nicholas Warner Jones appeals the district court’s order deny-

ing his motion for reconsideration of a previous order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint, or in

the alternative, a motion for writ of mandamus.    We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Jones v. Eldridge, No. CA-01-1793-L (D. Md. filed Aug.

1, 2001; entered Aug. 3, 2001).*     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




     *
       In his informal brief, Jones states that he seeks to appeal
the underlying order denying relief on his 42 U.S.C.A. § 1983
complaint. Although Jones’ informal brief could be construed as a
notice of appeal, Smith v. Barry, 502 U.S. 244, 248 (1992), the
brief was filed well beyond the applicable thirty-day appeal
period. Fed. R. App. P. 4(a)(1). Thus, we do not have juris-
diction to review the underlying judgment.


                                 2